DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 May 2021 has been considered by the Examiner.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Monaghan on 22 July 2021.

The application has been amended as follows: 
The text of claim 15 has been deleted in its entirety and replaced by the following.

--15. A method comprising:
	providing a mixture comprising:
		at least one of GeS2 or GeSe2 and at least one of As2S3, As2Se3, Sb2S3, Sb2Se3, Ga2S3, or Ga2Se3 in a combined molar ratio of 60% to 95%; and 
at least one of CsCl, CsBr, CsI, PbS, or PbSe in a molar ratio of 5% to 40%;
heating the mixture to form a melt;
cooling the melt below a glass transition temperature thereof to form an intermediate amorphous material; and
locally heating the intermediate amorphous material to locally produce and define a phase-separated region within an amorphous phase;
wherein the amorphous phase has a first index of refraction, and the phase-separated region has a second index of refraction, the first index of refraction differing from the second index of refraction; and
wherein the phase-separated region is disposed non-uniformly within the amorphous phase. --
 

Allowable Subject Matter
Claims 1, 3-15, and 17-22 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass composite having a gradient index of refraction, which comprises an amorphous phase and a phase-separated region locally produced and disposed non-uniformly. The glass composite comprises the recited amounts of at least one of GeS2 or GeSe2 and at least one of As2S3, As2Se3, Sb2S3, Sb2Se3, Ga2S3, or Ga2Se3 and at least one of CsCl, CsBr, CsI, PbS, PbSe.
The closest prior art is deemed to be “Glass Formation and Properties of Chalcogenides in a GeSe2-As2Se3-PbSe System” by Yang et al. Yang et al. disclose a similar glass composition but does not teach that the phase separated region is locally produced and defined as recited in the instant claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
31 July 2021